DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 29, 2022 has been entered.
This Office Action is also in response to applicant’s amendment filed on September 29, 2022, which has been entered into the file. 
By this amendment, the applicant has amended claims 1-3, 6,9-10, 17-18 and 21. 
Claims 1-21 remain pending in this application.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Dubois et al (US 2012/0200901 A1) in view of the US patent issued to Marron et al (PN. 5,907,404), the US patent application publication by Kreuzer et al (US 2004/0169903 A1) and the article “Holographic imaging and photostimulation of neural activity” by Yang et al (Science Direct pp. 1-20 (2018)).  
Claim 1 has been amended to necessitate the new grounds of rejection.  
Dubois et al teaches an interferometer that serves as the holographic imaging system that is comprised of an optical source (So, Figure 5) configured to output a source beam, a splitter (BS1) configured to split the source beam into a reference beam (3) and an object beam (2) that the object beam being incident on a target (Rs) to form a scattered object beam, a combiner (BS2) configured to combine filtered (filtered via the lenses L3 and L4) object beam with the reference beam to form an interference beam and an image array (4, or CCD, Figure 6) configured to receive the interference beam and generate frames of raw holographic data based on measurements of the interference beam over time.   
This reference has met all the limitations of the claims, but does not teach explicitly to include an image data processor, but it is typical in the art, as demonstrated by Marron et al to include a computer, (60, Figure 1), serves as an image data processor to receive the frames of raw holographic data from the image array and to generate an image base on the raw holographic data, (please see Figure 1 of Marron et al).  
These references further do not teach to remove data components within frames of raw holographic data.  Kreuzer et al in the same field of endeavor teaches a method for tracking particles of moving target in a holographic imaging device wherein data components within the  frames of raw holographic data that are associated with the background (which implicitly has motion frequency that is less that the motion frequency of the moved target subject and to form a conditioned raw holographic data (i.e. the sum difference holograms) and to generate an image based on the conditioned raw holographic data that contains the evolution of the object trajectory free from the background interference effects, (please see the abstract and paragraphs [0012] to [0017]).  It would then have been obvious to one skilled in the art to apply the teachings of Kreuzer et al to modify the raw holographic data so that the image of the motion or trajectory of the moving particles or target may be generated by the holographic imaging device without the spurious background interference effects.  
Claim 1 has been amended to include the phrase “a holographic imaging system configured to detect change in biological tissue indicate of neural or physiological activity in the tissue”.  This phrase is being recited in the preamble and is a recitation of intended use. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Madham, 2 USPQ2d 1647 (1987).  
Furthermore, Yang et al in the same field of endeavor teaches that holographic imaging may be utilized to examining biological tissue in particularly to study the neural activity.  Such modification therefore would have been obvious to one skilled in the art to apply the holographic imaging system to study biological tissues.  In light of Kreuzer et al the tracked moving target may comprise moving particles within a biological tissue.  
With regard to claim 2, Kreuzer et al teaches that the conditioned raw holographic data may be generated by subtracting a single image frame from the raw holographic data of the one or more frames, (please see paragraph [0017]).   Although this reference does not teach explicitly that the single image frame to be subtracted is an average image frame, such modification is considered obvious to one skilled in the art to remove the background interference effects.  The moving target or the moving particles within the biological tissue may be indicated.  
With regard to claim 4, it is within general level skill in the art to divide the conditioned raw holographic data of a frame into a plurality of tiles, (i.e. the data can be arbitrarily divided).  It is implicitly true that each tile of the conditioned raw holographic data has magnitude data and phase data.   Since the claim fails to define what considered the “quality score” such could be broadly defined and arbitrarily interpreted.  The quality score therefore can arbitrarily assigned and the holographic data is generated by the combination of the holographic image for each tile.  
With regard to claims 5 and 8, it is implicitly true that for the time sequenced frames of the raw holographic data, certain correlation and decorrelation among the frames, and therefore the decorrelation time, may be found by calculating the autocorrelation function.  
With regard to claims 6 and 7, Kreuzer et al teaches that the image of the trajectory of the moving particle of the target can be obtained, which means the relative motion of the target may be determined and indicated.  Typical complex cross correlation known in the art may be calculated which differential phase between frames may be determined.  With regard to the amendment of claim 6, it is implicitly true or obvious modification by one skilled in the art to determine phase measurements in complex space, (it is noted that phase information of a wave function is a mathematical object in the complex space), using frame-by-frame complex cross correlation.  

Claims 9-10, 12-16 and 17-18 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over patent issued to Marron et al (PN. 5,907,404) in view of the US patent application publication by Kreuzer et al (US 2004/0169903 A1) and the article “Holographic imaging and photostimulation of neural activity” by Yang et al (Science Direct, pp. 1-20 (2018)).
Claims 9 and 17 have been amended to necessitate the new grounds of rejection.  
Marron et al teaches a method that is comprised of outputting a source beam from an optical source (12, Figure 1), splitting the source beam into a reference beam (31) and an object beam (30) incident on a target (36) to form a scattered object beam, combining the scattered object beam with the reference beam to form an interference beam, receiving the interference beam at an imaging array or detector array (58) and generating frames of raw holographic data based on measurements of the interference beam.  An image based on the raw holographic data is then obtained.  
With regard to claim 17, Marron et al teaches a method that is comprised of receiving an interference beam at an imaging array or detector array (58) that the interference beam being formed by mixing a scattered object beam (30, Figure 1) from a target (36) and a reference beam (31) and generating frames of raw holographic data based on measurements of the interference beam and generating an image based on the raw holographic data.  
This reference however does not teach explicitly to include the method step of removing data components within the frames of raw holographic data that are associated with the particle motion.  Kreuzer et al in the same field of endeavor teaches a method for tracking particles of moving target in a holographic imaging device wherein data components within the frames of raw holographic data, (time sequenced frames that is over the time), that are associated with the background (which implicitly has motion frequency that is less that the motion frequency of the moved target subject and to form a conditioned raw holographic data (i.e. the sum difference holograms) and to generate an image based on the conditioned raw holographic data that contains the evolution of the object trajectory free from the background interference effects, (please see the abstract and paragraphs [0012] to [0017]).  It would then have been obvious to one skilled in the art to apply the teachings of Kreuzer et al to modify the raw holographic data so that the image of the motion or trajectory of the moving particles or target may be generated by the holographic imaging device without the spurious background interference effects.  
Claims 9 and 17 have been amended to include the phrase “a method for detecting changes in biological tissue indicative of neural or physiological activity in the tissue”.  This phrase is being recited in the preamble and is a recitation of intended use. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Madham, 2 USPQ2d 1647 (1987).  
Furthermore, Yang et al in the same field of endeavor teaches that holographic imaging may be utilized to examining biological tissue in particularly to study the neural activity.  Such modification therefore would have been obvious to one skilled in the art to apply the holographic imaging system to study biological tissues.  In light of Kreuzer et al the tracked moving target may comprise moving particles within a biological tissue.  
With regard to claims 10 and 18, Kreuzer et al teaches that the conditioned raw holographic data may be generated by subtracting a single image frame from the raw holographic data of the one or more frames, (please see paragraph [0017]).   Although this reference does not teach explicitly that the single image frame to be subtracted is an average image frame, such modification is considered obvious to one skilled in the art to remove the background interference effects.  
With regard to claims 12 and 20, it is within general level skill in the art to divide the conditioned raw holographic data of a frame into a plurality of tiles, (i.e. the data can be arbitrarily divided).  It is implicitly true that each tile of the conditioned raw holographic data has magnitude data and phase data.   Since the claim fails to define what considered the “quality score” such could be broadly defined and arbitrarily interpreted.  The quality score therefore can arbitrarily assigned and the holographic data is generated by the combination of the holographic image for each tile.  
With regard to claims 13 and 16, it is implicitly true that for the time sequenced frames of the raw holographic data, certain correlation and decorrelation among the frames, and therefore the decorrelation time, may be found by calculating the autocorrelation function.  
With regard to claims 14 and 15, Kreuzer et al teaches that the image of the trajectory of the moving particle of the target can be obtained, which means the relative motion of the target may be determined and indicated.  Typical complex cross correlation known in the art may be calculated which differential phase between frames may be determined.  
With regard to amended claim 21, Kreuzer et al in light of Yang et al teaches that the moving targets may comprise the moving particles in the biological tissue.  The biological tissue may relate to respiration or heart.   This means the movement frequency threshold may be selected to remove data components within the frames of the raw holographic data that indicate particles moving at a respiration or breathing frequency or particles moving at a vascular or heart beat frequency. 
Allowable Subject Matter
Claims 3, 11 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  of the prior art references considered none has disclosed a holographic imaging system configured to detect change in biological tissue indicative of neural or physiological activity in the tissue wherein the holographic imaging system comprising an optical source configured to output a source beam, a splitter configured to split the source beam into a reference beam and an object beam incident on a target to form a scattered object beam, a combiner configured to combine the scattered object beam with the reference beam to form an interference beam, an imaging array configured to receive the interference beam and generate frames of raw holographic data based on measurements of the interference beam over time and an image data processor receive the frames of raw holographic data from the imaging array, remove data components within the frames of raw holographic data that are indicative of moving particles within the biological tissue and generate an image based on the conditioned raw holographic data.  The system further includes a reference beam splitter configured to split a time delayed reference beam from the reference beam wherein the reference beam is incident on the combiner at a first angle and the interference beam leaving the combiner is incident on the imaging array at a second angle and an optical element configured to direct the time delayed reference beam at the combiner at a third angle that is different than the first angle of the reference beam to cause the time delayed interference beam leaving the combiner to be incident on the image array at a fourth angle that is different than the second angle of the interference beam, wherein the image array is configured to receive the interference beam associated with the reference beam at a first time and a time delayed interference beam associated with the time delayed reference beam at a second time.  The image data processor is further configured to separate raw holographic data corresponding to a single frame of data from a single frame capture of the imaging array into a first effect frame of raw holographic data and a second effective frame of raw holographic data based on second angle of the interference beam on the imaging array the fourth angle of the time delayed interference beam on the imaging array, as set forth in claim 3.  In a different embodiment, the instant application discloses a method for detecting changes in biological tissue indicative of neural or physiological activity in the tissue that implicitly includes the steps of comprising separating raw holographic data corresponding to a single frame of data from a single frame capture of the imaging array into a first effective frame of raw holographic data and a second effective frame of raw holographic data based on an incident angle of the interference beam on the imaging array and an incident angle of time delayed interference beam on the imaging array, as set forth in claims 11 and 19.  

Response to Arguments
Applicant's arguments filed September 29, 2022 have been fully considered but they are not persuasive. The newly amended and newly added claim have been fully considered and they are rejected for the reasons stated above.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872